 Case 5:17-cv-01860-ODW-ADS Document 70 Filed 08/21/20 Page 1 of 2 Page ID #:3584



 1
                                                                 JS-6
 2

 3

 4

 5

 6

 7

8

 9
                              UNITED STATES DISTRICT COURT
10
                            CENTRAL DISTRICT OF CALIFORNIA
11

12
     BRADLEY DAVID JOHNSON,                     Case No. 5:17-01860 ODW (ADS)
13
                               Petitioner,
14
                               v.               JUDGMENT
15
     STU SHERMAN,
16
                               Respondent.
17

18
           Pursuant to the Court’s Order Accepting Report and Recommendation of United
19
     States Magistrate Judge and Dismissing Case, IT IS HEREBY ADJUDGED that the
20
     above-captioned case is dismissed with prejudice.
21

22

23
     DATED: August 21, 2020           ____________________________________
24                                    THE HONORABLE OTIS D. WRIGHT, II
 Case 5:17-cv-01860-ODW-ADS Document 70 Filed 08/21/20 Page 2 of 2 Page ID #:3585



 1                              United States District Judge

 2

 3

 4

 5

 6

 7

8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24



                                         2
